Filed 12/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 277







In the Interest of Jane Doe



William Pryatel, M.D., 		Petitioner and Appellee



v.



Jane Doe, 		Respondent and Appellant







No. 20170398







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Cherie LaVonne Clark, Judge.



AFFIRMED.



Per Curiam.



Leo A. Ryan, Jamestown, N.D., for petitioner and appellee; submitted on brief.



Andrew Marquart, Fargo, N.D., for respondent and appellant; submitted on brief.

Interest of Jane Doe

No. 20170398



Per Curiam.

[¶1]	
Jane Doe appeals from the district court’s order entered on November 2, 2017, for continuing treatment at the North Dakota State Hospital for a period not to exceed one year.  Doe argues the district court erred in finding her mentally ill and a person requiring treatment.  We conclude the court’s findings are supported by clear and convincing evidence and are not clearly erroneous. We affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen